Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blayne D. Green on January 28, 2022The application has been amended as follows: 
Add underlined, delete bracketed:
Claim 1: A non-volatile spin orbit torque (SOT) memory device, comprising: a magnetic tunnel junction (MTJ) device over a conductive interconnect structure, the MTJ device comprising : a free magnet; a fixed magnet; and a tunnel barrier between the [a] free magnet and the [a] fixed magnet, wherein the fixed magnet is adjacent the conductive interconnect structure; an electrode on the free magnet of the MTJ device, wherein the electrode comprises a spin orbit torque material, and a sidewall of the electrode, of the tunnel barrier, of the magnet, and of the fixed magnet are aligned and form a common sidewall [wherein a common sidewall of the MTJ device and the electrode extends along the MTJ device and the electrode substantially orthogonal to the conductive interconnect structure]; a first contact on a first portion of the electrode adjacent the common sidewall; and a second contact on a second portion of the .

Allowable Subject Matter
Claims 1-10 and 26-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior arts do not teach 
“a sidewall of the electrode, of the tunnel barrier, of the magnet, and of the fixed magnet are aligned and form a common sidewall” (claim 1); 
“the first contact…extends beyond the Application. No. 15/960,2182 Examiner: YEUNG LOPEZ Docket No. 01.AA3773-USArt Unit: 2899sidewall of the first portion of the electrode by an amount between 25% and 50% of a width of the first contact and the second contact…extends beyond the sidewall of the second portion of the electrode by an amount between 25% and 50% of a width of the second contact” (claim 26); nor
“the first contact further extends below an uppermost surface of the electrode …and wherein the second contact extends below an uppermost surface of the electrode” (claim 33).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899